--------------------------------------------------------------------------------

Exhibit 10.3



MODINE MANUFACTURING COMPANY
2020 INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION
AWARD AGREEMENT


We are pleased to inform you that you have been granted an Option to purchase
shares of Common Stock of Modine Manufacturing Company (the “Company”), subject
to the terms and conditions of the Modine Manufacturing Company 2020 Incentive
Compensation Plan (the “Plan”) and of this Award Agreement.  Unless otherwise
defined herein, all terms used in this Award Agreement shall have the same
meanings as set forth in the Plan.
 
Full name of Grantee:




Date of Award:
October 2, 2020



Exercise price per share:


Total number of shares:


1. Option.  Pursuant to the Plan, you are hereby granted the option to purchase
shares of Common Stock on the terms and conditions set forth in this Award
Agreement.  The Option granted hereunder shall be a Non-Qualified Stock Option.


2.  Vesting Schedule.  The Option granted pursuant to this Award will vest
according to the following schedule, provided, however, that, except as
otherwise provided in Section 12.02 of the Plan or in this Award Agreement, you
must be employed by the Company or a Subsidiary on each vesting date for that
portion of the Option to vest.  If you separate from service due to Disability
(as defined below), death, or your retirement (with Committee approval) prior to
any Vesting Date, any unvested portion of the Option shall become fully and
immediately exercisable.  For purposes of this Award Agreement, “Disability”
shall mean “permanent and total disability” as defined in Section 22 (e)(3) of
the Code.



 
    Number of Shares of Common Stock
Vesting Date
 
25% of the total number of shares
October 2, 2021
 
25% of the total number of shares
October 2, 2022
 
25% of the total number of shares
October 2, 2023
 
25% of the total number of shares
October 2, 2024



3.  Time of Exercise; Exercise Limitation.  Vested Options may be exercised (in
the manner provided in paragraph 4 hereof) in whole or in part, from time to
time after the Vesting Date; provided, however, that because you are an
executive officer of the Company subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, the Option may not be
exercised by you within six (6) months after the Grant Date.



--------------------------------------------------------------------------------

4.  Method of Exercising Option.  Subject to the limitations stated elsewhere in
this Award Agreement or in the Plan, this Option will be exercisable as to all
or a portion of the Common Stock in accordance with the vesting schedule above
in Paragraph 2.  In no event will the Option be exercisable if it would result
in a violation of federal or state securities laws or would occur later than ten
(10) years from the date of grant.  The Option may be exercised in whole or in
part by delivery to the Company or its designee of (a) written notice
identifying the Option and stating the number of shares with respect to which it
is being exercised, and (b) payment in full of the exercise price of the shares
then being acquired; provided, however, that you may pay the exercise price
either in cash, by transferring to the Company shares of stock of the Company at
their Fair Market Value as of the date of exercise of the Option ("Delivered
Stock"), a combination of cash and Delivered Stock, or such other forms or means
that the Company determines are consistent with the Plan's purpose and
applicable law.  Notwithstanding the foregoing, the Company may arrange for or
cooperate in permitting broker-assisted cashless exercise procedures.  No person
shall acquire any rights or privileges of a shareholder of the Company with
respect to any shares of Common Stock until such shares have been duly issued. 
The Company shall have the right to delay the issue or delivery of any shares to
be delivered hereunder until (a) the completion of such registration or
qualification of such shares under federal, state or foreign law, ruling or
regulation as the Company shall deem to be necessary or advisable, and (b)
receipt from you of such documents and information as the Company may deem
necessary or appropriate in connection with such registration or qualification
or the issuance of shares hereunder.
 
5.  Expiration Date.  Upon a termination of your employment for any reason
(except termination of employment for Cause), this Option shall expire one (1)
year from the date of termination of your employment.  Upon your termination of
employment for Cause, this Option shall immediately expire. Notwithstanding
anything herein contained to the contrary, this Option shall not be exercisable
subsequent to ten (10) years after the date of grant.
 
6.  Transfer of Option.  The Option shall be nontransferable and shall, except
in the case of death or Disability, be exercisable only by you during your
lifetime.  Notwithstanding the foregoing, you shall have the right to transfer
the Option upon your death, either by the terms of your will or under the laws
of descent and distribution.  In the case of your Disability, the Option shall
be exercisable by your personal representative.  Upon your death, the Option
shall be exercisable by your personal representative, administrator, or other
representative of your estate, or the person or persons to whom this Option
shall pass by will or under the laws of descent and distribution.
 
7.  No Unlawful Issue of Shares.  If, in the opinion of its counsel, the issue
or sale of any shares of its stock hereunder pursuant to the Option shall not be
lawful for any reason, including the inability of the Company to obtain, from
any regulatory body having jurisdiction, authority deemed by such counsel to be
necessary to such issuance or sale, the Company shall not be obligated to issue
or sell any such shares pursuant to the exercise of the Option.
 
8.  No Obligation of Employment.  The Option shall not impose any obligation on
the Company to continue your employment with the Company or a Subsidiary.
 
2

--------------------------------------------------------------------------------

9.  Controlling Provisions; Plan Controls.  In the event of a conflict between
the terms of this Award Agreement and any employment agreement or change in
control agreement between you and the Company, this Award Agreement shall
control.  This Option is qualified in its entirety by reference to the terms and
conditions of the Plan under which it is granted, a copy of which you may
request from the Company.  The Plan empowers the Committee to make
interpretations, rules and regulations thereunder and, in general, provides that
the determinations of such Committee with respect to the Plan shall be binding
upon you.  The Plan is hereby incorporated herein by reference.
 
10.  Change in Control.  The vesting of the Option in the event of a Change in
Control is governed by Section 12.02 of the Plan.  Involuntary termination of
your employment by the Company would be termination of your employment by the
Company without Cause and termination by you of your employment for Good
Reason.   “Good Reason” means a material diminution in your base salary;
material diminution in your annual target bonus opportunity; material diminution
in your authority, duties or responsibilities; material diminution in authority,
duties or responsibilities of the supervisor to whom you report; material
diminution in the budget over which you retain authority; or material change in
the geographic location at which you must perform services.
 
11.  Forfeiture Under Recoupment Policy.  The Company shall have the power and
the right to require you to forfeit this Option, return the shares of Common
Stock issued pursuant to an exercise of this Option or any proceeds therefrom
consistent with any recoupment policy maintained by the Company under applicable
law, as such policy is amended from time to time.
 
12.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


13.  Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


14.   Taxes.  The Company may require payment of or withhold any tax that it
believes is required as a result of the grant or exercise of the Option, and the
Company may defer making delivery with respect to shares issuable hereunder
until arrangements satisfactory to the Company have been made with respect to
such tax withholding obligations.


15.  Personal Information.  Solium Capital LLC and Equiniti Trust Company assist
the Company in the operation of the Plan and the administration of the Option
granted pursuant to this Award Agreement.  If you choose to participate in the
Plan, you acknowledge and consent to the Company sharing your name, email, and
information regarding the grant of the Option under this Award Agreement with
both Solium Capital LLC and Equiniti Trust Company.


By your electronic agreement and the signature of the Company’s representative
below, you and the Company agree that the Option which has been awarded to you
under this Award Agreement is subject to the terms and conditions of the Plan, a
copy of which is available to you upon request.  As provided in the Plan, you
hereby agree to accept as binding any decision of the Committee with respect to
the interpretation of the Plan and this Award Agreement, or any other matters
associated therewith.


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
as of October 2, 2020.



 
MODINE MANUFACTURING COMPANY
       
By:
/s/Michael B. Lucareli
   
Michael B. Lucareli
   
Interim President and Chief Executive Officer





4

--------------------------------------------------------------------------------